DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-9, 11, 18-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 14 of U.S. Patent No. 9,607,487. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are essentially the same.  For example, claim 1 of the patent discloses claims 1 and 8-9; claim 8 of the patent discloses 11 and 18-19; and, claim 14 discloses claim 21.
Claim Objections
Claims 2-10 are objected to because of the following informalities:  “the system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-11, 13-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramones et al. (US 2012/0098673 A1) in view of Segall (US 2007/0258243 A1) and Mason et al. (US 9,224,290 B1).
Regarding claims 1, 11 and 21, Ramones discloses a method, a non-transitory computer-readable medium containing computer-executable instructions that, when executed by a processor, cause the processor to perform a method ([0065]), and a media content streaming device (network device; [0004]) for projecting light to indicate device status information (Fig. 6: 602; [0041]), the system comprising:
a light source (Fig. 5: 352); and
a hardware processor (inherently disclosed by computer executable instructions; [0065]) that is programmed to:
determine a light status indicating a device status (such as the status of network connections; [0041]) of the media content streaming device (Fig. 6: 602), wherein a light format corresponds to the light status (such as lit or blinking; [0041]);
in response to receiving an updated device status of the media content streaming device, modify the light format of the light of the light source ([0041]: when status change between on/off, or status indicate 2.4GHz or 5Hz, for example, the corresponding light lit up or blinking to indicate the status is active or connected).
Ramones fails to disclose the hardware processor: 
identify a direction that the light source having the light format is to be projected;
causes light of the light source having the light format to be projected in the identified direction according to the light status, and
It is known in the art as taught by Segall to control a direction of the light source in order to deliver appropriate light to a user ([0006, 0011]).
Segall teaches the hardware processor (Fig. 2: 60; [0026]):
identifies a direction (angle; [0011]) that the light source (Fig. 2: 40) having the light format is to be projected ([0028]); and
causes light of the light source having the light format to be projected in the identified direction ([0028]).
It is desirable to adjust the light source based on user’s eye characteristics as taught by Segall ([0018, 0024, 0033]) to ensure user can see the device status.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ramones with the teachings of Segall to ensure user can see the device status.
It is known in the art as taught by Mason to present information (such as interactive user interface; Col. 4 lines 45-55) when user is in proximity (Abstract).
Mason teaches a media content streaming device (Fig. 7: 108) for projecting light, comprising:
a light source (Fig. 7: 704);
a hardware processor (Fig. 7: 702) that:
detects a presence of a user in proximity to the media content streaming device (Fig. 10: 1002); and
in response to detecting the presence of the user in proximity to the media content streaming device, causes light of the light source to be projected (Fig. 10: 1010) according to the light status (such as interactive user interface; Col. 4 lines 45-55).
It is desirable to project device status based on user’s proximity to conserve energy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ramones with the teachings of Mason to conserve energy.
Ramones, Segall and Mason in combination would disclose in response to detecting the presence of the user in proximity to the media content streaming device, causes light of the light source to be projected (Mason: Fig. 10: 1010) in the identified direction (Segall: [0028]) according to the light status (Ramones: Fig. 6: 606).
Regarding claims 3 and 12, Ramones discloses the light status includes a light pattern, wherein the light pattern corresponds to the light status ([0041]: lit or blinking).
Regarding claims 4 and 13, Ramones fails to disclose, but Segall teaches the hardware processor is further programmed to receive user configuration settings, wherein the light status is determined based on the user configuration settings (Abstract: allow user to program the lighting system, and [0024, 0027]: light status is configured based on user eye model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ramones with the teachings of Segall to ensure user can see the device status.
Regarding claims 3 and 13, Ramones discloses the light status includes a light pattern, wherein the light pattern corresponds to the light status ([0041]: lit or blinking).
Regarding claims 4 and 14, Ramones fails to disclose, but Segall teaches the hardware processor is further programmed to receive user configuration settings, wherein the light status is determined based on the user configuration settings (Abstract: allow user to program the lighting system, and [0024, 0027]: light status is configured based on user eye model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ramones with the teachings of Segall to ensure user can see the device status.
Regarding claims 5 and 15, Ramones discloses the hardware processor is further programmed to determine whether the light of the light source is to be turned on in response to determining the light status indicating the device status of the media content streaming device ([0041]: when status change between on/off, or status indicate 2.4GHz or 5Hz, for example, the corresponding light lit up or blinking to indicate the status is active or connected; thus, Ramones inherently discloses the status light changing in response to the status of the media content).
Regarding claims 6 and 16, Ramones fails to disclose the hardware processor is further programmed to determine whether the light of the light source is to be turned on based on the presence of the user in proximity to the media content streaming device.
It is known in the art as taught by Mason to present information (such as interactive user interface; Col. 4 lines 45-55) when user is in proximity (Abstract).
Mason teaches a media content streaming device (Fig. 7: 108) for projecting light, comprising: a light source (Fig. 7: 704); a hardware processor (Fig. 7: 702) that:
detects a presence of a user in proximity to the media content streaming device (Fig. 10: 1002); and in response to detecting the presence of the user in proximity to the media content streaming device, causes light of the light source to be projected (Fig. 10: 1010) according to the light status (such as interactive user interface; Col. 4 lines 45-55).
It is desirable to project device status based on user’s proximity to conserve energy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ramones with the teachings of Mason to conserve energy.
Regarding claims 7 and 17, Ramones discloses determining whether the light of the light source is to be turned off is based on determining whether the device status of the media content streaming device has changed ([0041]: when status change between on/off, or status indicate 2.4GHz or 5Hz, for example, the corresponding light lit up or blinking to indicate the status is active or connected; thus, Ramones inherently discloses the status light changing in response to the status of the media content).
Regarding claims 8 and 18, Ramones discloses the hardware processor is further programmed to determine whether the light of the light source is to be turned off based on the device status of the media content streaming device ([0041]: when status change between on/off, or status indicate 2.4GHz or 5Hz, for example, the corresponding light lit up or blinking to indicate the status is active or connected; thus, Ramones inherently discloses the status light changing in response to the status of the media content).
Regarding claims 10 and 20, Ramones discloses the hardware processor is further programmed to modify the light format of the light of the light source in response to receiving an updated device status of the media content streaming device ([0041]: when status change between on/off, or status indicate 2.4GHz or 5Hz, for example, the corresponding light lit up or blinking to indicate the status is active or connected).  
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramones, Segall and Mason as applied to claims 1 and 11 above, and further in view of Geerlings (US 2014/0300457 A1).
Regarding claims 2 and 12, Ramones fails to disclose the light color corresponds to the light status.
It is known in the art as taught by Geerlings to use different colors to provide different information to a user regarding the status of a device ([0051]).
Geerlings teaches the light color corresponds to the light status ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ramones with the teachings of Geerlings to use different colors to provide different information to the user regarding the status of a device ([0051]).
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688